DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 10/28/2021. Claims 1, 2 and 12 are pending in the application. Claims 1 and 2 were amended, and claims 3-11 and 13-19 were canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 12  are  rejected under 35 U.S.C. 103 as being unpatentable over Kvist (WO 02/067698 A1)  cited by the applicant in an IDS in view of Liu et al. (US 2007/0054031 Al)  as evidenced by Arakawa et al. (Biophysical Chemistry 127 (2007) I -8).
In examining the claims, “unlocking” as claimed is interpreted as “freeing” or “unbinding”. 
Regarding claims 1 and 12, Kvist (see Fig. 1 and 2, and page 8 lines 10-15, for example) discloses a method for disintegrating and disrupting plant starting material, including cladding material of seeds, grains, cereals, comprising the method steps of
a)    providing a plant starting material,
b)    admixing the starting material with a disintegration solution and leaving it in the disintegration solution until disintegration is achieved,

d)    separating solid constituents from dissolved constituents of the plant starting material,
e)    obtaining the separated constituents of the plant starting material as valuable-material fractions by
el) fractionating cellulose-based fibers from high-lignin shells of the solid constituents of the plant starting material and obtaining purified fractions of cellulose-based fibers and of high-lignin shells, e2) aggregating/complexing dissolved proteins of the dissolved constituents of the plant starting material by means of complexing agents and separating the sedimented aggregated/complexed condensed protein to obtain an aggregated/complexed protein mass.
Kvist discloses gentle methods of separation to obtain the claimed fractions as claimed (see claims 1-14).  Kvist does not specifically disclose the claimed pH conditions and the presence of amino acid. 
Liu however discloses hydrating protein containing plant starting materials [0032] with an alkaline aqueous solution, [0071]  which by definition overlaps  or falls within a pH in the range of 6.5-13, to separate dissolved soluble compounds and solid matter which is  inherently  decompacted, a suitable pH range being selected based on the properties of water soluble proteins being extracted. The water soluble dissolved compounds including proteins may be precipitated/aggregated and separated by methods  including but not limiting to ultrafiltration, acid precipitation, calcium 
Liu does not specifically disclose that the disintegrating solution contains an amino acid. Liu however discloses that additives may be added before the extraction. These optional components can change composition, enhance protein recovery, and improve performance and properties of final products [0048]. It was well known at the time of the invention (for example see Arakawa introduction, conclusion) that amino acids as exemplified by arginine suppress aggregation and improve hydration of proteins in aqueous solutions, and have been successfully applied in improved extraction and purification of proteins.  It would have been obvious to one of ordinary skill in the art to have applied an amino acid as additive to improve the extraction of protein from a plant source with a reasonable expectation of success.
Regarding claim 2, Liu discloses a pre-separation heat treatment to improve the extraction [0068] [0069] and to increase the amount of soluble components (including proteins) to be extracted. 
Claims 1, 3 and 12 are therefore unpatentable over modified Kvist.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/498,474; and claims 21-41 of copending Application No. 16/498,473. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims in the above applications recite a process for disintegration and unlocking of plant starting material to produce purified fractions of cellulose-based fibers and lignin-rich shells; and aggregated proteins by the same process steps, and products produced by the process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current office action.
However, the claims as amended present new grounds for rejection as detailed in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793